A..   ,P




                 OFFICE OF THE ATTORNEY GENERAL OF TEXAE
                                   AUSTlN                    .,
    a@-=-                                         -., i. + ;'
    ---
c                                                 !i,,j!

            Eonomble C. E. Miller,QoPollorloner
            'Peas UnemploymentComp8nratlonCoxnlasio
            Austin,T8xae




                           mnhation of ihe aommiity inrrofar
                           imint ooasiw& or 0 hcm8 offsoe

                the distristnmagei are ~auperihteadsnte,
                rour ok Plm in nvciber.Wk'eaah     anger-
                intendsntis a group of Ladustrialag6ntsaop-
                sieting of roux or five men, The mtmqger ia
                responsiblerot the whole aietmt.    mm mlper
                inten&di is respuneiblefop a Mvlsfcrnof the
HonorableC. R. Miller,Pa&a 13


    dlotrlot   .   The   ageat ia responolblefor a
    oubdiri~loa
              of the        euperlntrndent’r       -.a.
         *$aohageat is f'uraiahed with a debit
    book whioh oontaln6the a8506 ana aaaresreo
    of all poliop holaerawithin his aeblt or
    axea of operatdm~. ae well a8 the polloy
    numbersof all of the pollolssthe prduma
    on whiah he is 0bargea with the duty of ool-
    leothg.   The debit book is &man&    in mmh
    a wuy uo to sot forth the aetaal route over
    whloh the agent Dravelain the eolleotlon
    or ihe px+utt~.
         "On Xonduy,Tuaedayand t?Mawdny af
    eaoh week, the ageat -8    oolluotlon& ZIe
    odlr upon t&o polloyholder lndloatsab the
    ilrst p&go ot his debit book) j&ethea OaL
    upon the peraoaladleateaby the aemad      go,
    uad 60 on& Ha tramls over hla
    route bLaay maaaa availableto E%&,-
    1eots.t weekly pranlumr:  dae. The ia88 that
    ha la 80 engagedon thwo duyo does not mama
    that he lr not llkewlsoohargednlth tha duty
    or 8aUi.aalaouranoe,ba8h Aadu8trhl ema
    0-       lasuraaos,aathe~daysaade*rry
    08her day. 0aThWJde.Y BrfddlJrand   BatWlUY
     the *gmt devote8 his         &a      #mra&ly   00 the
     0d0 0t insurao~e or bath            tppee. ot3 ~atiuday,
     however,at least the t%rfit   halr oi the day
     is devotedto offioawork. This Sa8ucdag@f-
     floe work ooasieteof.ths,ageatl*s   ssttfagap
     of his new bu&nea8, putMa& euah sew buaiaero
     on rolto oheetrla.hlsfolio aaa sora~
     igf of the register   his la 866 s#bHw. Thuee
     latter sheetaare eheets~   Iith nferelaoato
     bueiaeesw&oh is dead beeaueeof the poXlay
     holdat*sfailureto pay pa?embus. Liktise
     on Saturdaymeming pAloh        are plum4 la
     ulveLq+esalong with reoslptbooks, aad toUoe
     are btim06a to arrive at the amoua8 of the
     debit or the agent ror the week bs.@uhe the
     followlagltoaday    morala& The amtuat.orthe
     agent'8debit   lrrarrivedat by aubtruofiag
     his lapsedbuelaesofrom his new busina~&
HOaOZ?ablO
         CL R. X%ller,.?88e5


         "Jkohmorning,exo8ptXoaday'mrPing,
    the agsnf 1s relulredto be preaent&t a
    meetlagheld at 7r45 a.m. At euoh meeting
    the agent take8 hls plooe nt hle a681~0a
    de&c In the con&mayofrloloc,to be aiblres6ed
    by the alatrlatmanagerand two other ladl-
    rldualeaonmoted with tha oampaayselected
    by the maaagerror the purpose. At theso
    aeotiqe a roll call ie rlrst had. F.ch
    ageat responds to hls nama with, that a
    statmeat of tba mount or ladustrlalia-
    eurauae writtenon ths pm~~o.0~~ day (in term
    of the amountof weeklyprmlune)~ eeooad,
    the amountof ordinaryla6uranoewrltteaon
    the prwleue dayi third,oo&laotloa600.la--
    duetrbl pollalesfor tha revieu~~    day; an$,
    roourth,a0u00ti0nr 0110rdL-
    ior the previousday. Ih additionto t%im
    statmeate, the agent la required to annouam
    snddoeetumounoehispledge of aoocng+llohma$
    footha daydor~whiohhrir        aa~Ml&
           Thw, he anaouneeeoa Tuordayo and
    we&edaye the emalatof ool.laatloMbB er-
    peota to make on thoee daya, 80 well a8 the'
    a5CUntOf iWWeaOar he.slgeotS to write, On
    Thursdaya,Aldiiysand Satur&Qa,ha amiourieeu
    mar&y hix pledgepuota or mrgsoiwd buslaesr
    In the matter of wLJ.S.nalnsumno0, lx!mirrc
    enco baingpada to oolleotloas, becauseool-
    leotlonduty aover   only the first three deya
    as the week. If an agent is late la arrlring
    a&e~w~:t~       he ie held up to ridiaule by
               . If it Is n~oe~aerpfor him tie3
    be abeaatfrcnnruoh meotlnghe oommaloatm
    that feotito the maaager by telepjiomcm
    other Jm6nE*
         Upon the aajournraeatof this llbw?&~
    burla&whloh the managerkm8 n&de urgentre-
    quaat that the eupsrlntendentaand agents
    got bueineas,eaoh rruper5ntsndelrt
                                     ordLnaril,y
    gatherawith 6 group of agmats la a rmtaurent
    for ooffelso.Atthietima bueiacloa Lergcb.
    afsouaaedana each agent la tola by the m&per-
    ln%endentthe elaot tima aaa the mot place
     HonorableC. R. Mlliller,
                           Pago 4


         at.whlohhe, the e~rintendULt, riu reti
         the agent on the agent'8route that day.
         The agent then goes to his delineatedarea
         t0 p8d0?3 hi24motions,      hi8 route =r=gea
         for hIa by the arrangementof the pa@8 in
         Me debit book. Thoee pages latlioate to him
         the next addressat whioh to ofii Th@ debit
         book ocntaIns80 many paean that aelleotiona
         6r8 0~ mr 00Tema 01).   the tir8t atcf,LEono
         day, the remaining~ortlonebelt@ oovorod 00.
         TWSdaJ. The manager as well a8 the super-
         lntandantand agent,1s psrfeotlyramiitttr
         wsth the debit area Inbloatedby saoh debit
         book.
               "me   agent maea   hi8 e&l   otion an8 08eQ~
          the f3uperint~a0ntattha~po%tedtfme aad
          p&as, ct w&ioh tW he adv see with the eu ar-
          intenaentaeto ark parti~.oullr     pmblepla ofi
          ooafroatsU       In come inatanovsthe eupar-
          inteaaentoffer8and giroa aeilotenoeIn then
          matter or tranepor0lag   the agaut to SOW ad-
          dress at whloh the agent hae prevloueljoalled
          la hle morningrouad8 but iallmd to ooll~ot~
          At tinee polioyvholdere   91ovadtram the'.deblt
          area of one asent do the debit area of .azMthr)r.
          In suoh lnetanc~~s  the auperintend6nt  may teke
          tha agentrithh&ta the& on mohrsrnrrrrl
          and the new looatieri Or th4 pQllOy holdOr*
          The agent than oolleotothat weok's prendum,
          ibe polioylater being transferredto the
          debit of tha agent in whorwrterritory    the
          polioyh0iaer has nmfly looatea.
               "kfterlaavfiy the ~crrintendentthe
          agent thea gooe on with his oolleotionls.
          This oolleotlonduty ordinarilyra;iuireer
          that the agent work until approximately 100
          pa eaoh night. This Is due to the fao0 that
          an agent,to retain his oonnection with the
                   Bpletproduos95% ool.l~ot~ons, &S&u8a
          $%f'"3::a laorease la his buelwse. The a-
          emat of r-quuirea  inoreoaola bueineesIs eat
          by the ooaqmny,wually $1.00 pm week of
          premlumeoollaotible,The oae aontsotwith
          ths supedit~~~aent mentioned a008 not mean




e.
    HonorableC. IL Miller,Pam %


        that tba agentwill not be OOO~~O~O~ a&
        duringthe day. The euparintandont   ir fa-
        miliarwith eaah agent*sdebit to the pofnt
        Or   h0~1ng   aQprOdmste4   where thb agad   2.S
        xorklncat any particulartime. Very ofte~~
        the superlntentlent               the a ent
                            ags%n aontaoti3
        ytu, that he is s.otually   porfoxyming
                                              h&l
               .
             wn Wednetdayamrnlngof oaoh weak bhr
        flnal oolleotiondutlsoem done, thatla,
        all oollsotions not mad0 on Mm&ay or Tua-
        day ore attempted86 be made an wdaeedey
        tWl%ing. Cm Wednellday afternoonthe pgcmt
        ~0rvt?rzthe 00pip~ 0rf208 0h00w      gp hi8
                   At that time ha turn8 in the
        mr~~p &oh he ha0 00m0tiea du.mg that




        tiollu.This aooouatis babno~d agaInattkw




             6 Thus, if an agent 6d.b   a.palioythe
        premium for w@ioh lr 25# pcrrweek, he ie
        oreditedon the books of the oonpanpwith
        twentytlaee 23#*, wtnrfm,    when he oollsotr
        the 8%~ per week he I#, on eaoh ooo+*ion
        oredltedwith twenty pesoont, oi 2Wi T&i.




P
      HonorableC. R. Eiller,Page 6


          apparentasset on the a&sntrsreoord.     ulth
          the oompanyi8 offsetbJ a o!mrge-baokto
          the a&ant of twenty times his lapsedbueineas.
          THUS,  if e .?3#grdu    iS due on a pOliOy
          which lagaas,that la, ia not oolleotodulth-
          in thirty'daysOf the due date of the weekly
          prtmlum,the agtmt*aroaordwith the oompauy
          rerlttota a ohar60to him or twenty    timesi 2Sg.
          Thea0 a-8       are inzportantin. 43rrivl.q at
          the agantt6wagee whloh, ror any prirtloular
          week, are aotuallyfigurqdon Wedneedeyu.
          The statementabate is pimllrledby the fur-        .
          ther 6tatementthat the a2bnt ie not aotual-
                  6 the mll amount or twentytlnms his
          %b f"it xaeitead,  he i6 aid a stipulatedpert
          oentGe thawof, probabBy lS$. Tha Woe
          isheldbythe 0-y          to his oredit.
               *Ea)Caoh
                     week the agent is oh&reedwith an
          ampunt uuudly two or thrm dollars,whioh
          ia hd.4 out 0r his tmgee and is pbmd in
          what ie termedtho a@nt*s bond aooount. Ho
          actualbond ia issued,but the oompauybuilds
          up a bond aoaountin order to take oar8 of arrd
          to ofrsetany ebmt~e on the part at the agent.
                 "It oa%bs seen that :itis possiblefor an
           agent to be entitLedto no aash mbney on pay
           day,whloh falls on&turday. Anagentlnthat
           rltuatlonwho need0 mnsy on any pfirtioulm ey
           day my and ortan does make arranmnenta      VI &
           the n8nagerror an advanos. Bfs wage slip
           thererorerefleots  that hla total  mmtaneratlon
           for tha ~8ak’ie paid under axiitem aenoabnatta
            *speolaltialarg.'His 'speolalsalarymay be
           and~umaallyia paid ev6n thoughhitaaaoount
           with the oonpanyshows that he is aotually*in
           the red.' This epoaialsalaryie en ordinary
           item or wages in that it is pata eaoh weelq
           howeveq the amount of suoh epsoialsalary
           varicefrom fire to tw8My dollars,      aeoord-
            lng to the aohlevem3ntaof the agmit dW%ng the
           week. xr ths agamt hm ~OJM#Xl .he may be.
           pata twentydollars 8 aoial saXmy: whmeas,
            poor aooonpliabaent wsXlmerit hln a&Ly five




-..
Eenorable0. R. Miller,Pa6e 9


    dollarsspeaielselary. Xn other oasesthe
    agentwill be oreditedwith a epeolalealary
    over and above the w-t    which his a~~omplleh-
    mnt would ordinarilypermit. This lnorease
    In the partioularagent'srrpeoial  salam ue-
    t&ally resultsIn a deoreaeeoi'the speoial.
    salaryOr some other indiv&dualor individuals.
    Thfs Is due to the fact that there Is usually
    availableto the dir&riot&uimgeronly a oerteln
    amountor martoy whioh oan be used for spoolal
    salerypaynmnte.*
         Based upon the above iaots, you ask the Sallowing
questionswhich we quote from your lotterae lollowsr
          ",41-o
               the lnduetrfallnsuranoeagents
     treatedin the etatedient of raats attaahed
     heretoln the amp10 at of the lit0 lneuranoe
     coprpanyunder h-iii00 gaamm(6),
                        3""             v. R. C. 8.
     1925, In its presentfoocmand/w as it axlsted
     prior to anmndnumtotfeotlvoApril 1, 1959?a
             Be will first UlaoUae the questlonof whetheror
not the iadustrialinsursnoaagent8were in the employ0ent
of the iire    fasurauoeoozumnywithlu the meaningor the un-
OtEplOgrJsnt  Compensation AOt,          prior
                                   fnfrfi,     to It8 eirwubmt
orreotive April 1, 1939. we do not think It .neoaaeary     to
dluouuso  the generalprovisionsof the Aat relatingto ea-
ploynient   insofaras this quoatian    is oonaemed beoauseprior
tics
   April 1, 1939, the Aat oontainada speoltlopmnlalon
whioh,we bollsvs oontrolst&la queetion. This prov~e~iox!,
subseotion(g) (of 0r motion l9 0r the mxfia Unemploynent
Compensation    Aot, sanrebeing Act8 1986, 44 Leg., Srd C. s.,
oh. 432, pb 1993,wax aa Mllowsr
          "(9) In detotining employeeounder
     this tw OAb in aatemlning employercsunder
     thisAct, and in determinln@wages under
     this Aat, neitherterm 8hfcu Ineludeem-
     ploywit 0r or setiae by agante or in-
     arand   oompanie6 who oolleot their oom-
     peneatian on a aondasian be&s.* (I?apaaleU
     April 1, 1939).
         Therewould neem to be no doubt but what the in-
dustrialinsuranaeagent in questionwas an agentxithin
HonorableC. R. 1EIller,
                      Page 0


the meaningof the above quoted eeotionof the Aat.
         This beb true, the question6dsea as to whether
the remunemtlon rmeived by the &sent I5 in the forinof a
coIla.ealon.
          It can readilybe aeon that an agenttight not be
entitledto any aompensatlon  on pay day due to the oosmiu-
alon plau or paymsntwhich the iasuranoeoarqpsny  has in
force. To meet this situation,the oompanyhas a plan where-
by the a&m‘6 map obtain an advanoa. This I6 more fully et
plainedIn the racts hcreincbovementioned. If this advance
IS chargedagainstthe oomn~I~~$on~  earnedby the agent,then
It oannotbe ssid that hs receivesany oompsnsatlon   other
                    beds.
than on a oommi~sslon           /
         Under these facts,we ars'or the Opinionthat the
agentsin question, prior to April 1, 1939, were not in the
employmentof the life Insuranoeacunpany.
          However,Ii these partloularweeklyp4mente are
not chargedWaInst the aomIssIons earned by the agents,
then they must be scmethine:
                           other than loan0 or advsmes
on oomia5IQns. ThIebeIngtrue,whatwe have s&l Inan-
swer to your first questionwould not be applicable.
         wrore pas&n& to the oaoon& question,we wish to
ooment on RegulationHo. 37, (nowRegulationNo. 331 pro-
mulgatedbg the Com5.ssion,whloh, we balIeve,Is in ooz& :~:'
                                                          '~+-
flIctwith what WC have heretoforesaId. This Regti$atIon
rends,In pmt, ~a follows:
         "All enlployaeo
                       of Insurfinoe
                                   0ompanIss
    and oorporntionncrc 'subject'employees,
    exceptagente,a8 hereinafterset out.
         "Agentsfar the purposesof this 8x9
    ceptlonare those indlvldualeoolraniesioned
    by lnsumrme co5penIesor corporationsto
    representtha In ths sale6 of insurance
    of any sortwhom r~WIon       ooneiats
    only br coMiissIonson the smotlnt
                                    0r the
    aforesaIdsales.* (tfaderlaaorln&
                                   ours)
         The obova ResulatIonprovided,in substame, that
Konornble0. R. Mlll&, Page 9


lnsumnoe   agents are exempt         loyesttonlywbmthsirm-
muneratlonoonslrtsor aonml8a K om on the mile 0r Msuranoe.
fie
___ Cat I-_._~-
    .~_. nrovidsdthat insurancec&ents Who aolleattMlZ
oonp~satioa on n oommleslonbaeIiiw   tire ezongtemployees.
Under the r6CtG set out herein,the acent reoeivesa Qua-
1Pis8ion for the colleotlon or oertainuoeklv premlw. Un-
der the provlalonsof the dot grIor to April 1, 19939,  he
~168an exemptemployeeelnoe the oorpIpiu&on   would ba a
part or his 0opqpensatl0n. It would seem, however,thaliif
w shotild   r00k t0 tb0 ~egulatiott
                                  or th0 c0dmi0a    alcat0,
the agentwould not be an excm#t ea@oyee beoauw tha aan-
                     To the extent that ROgUlatlonNo. 87 ooafllob-
ed with th0*hem0r0~    quoted 800tiar~or        tb     hot, tam m-
tar governeduntil  it8 rsgeal.




          AxtAo         6fZlb-17 (6) (11, supra,     defines   UsplOp
msnt as r0umw

          "(8) 1      WoploytsuW   mbbjeotto the
     other pro vu a on8 of this eubseotion, JUWL~I
     aervIoe,~InolUding   eervloeIn i.ntar&iate
     tmmumae, perr0mitd ror wage6 or under any
     oontraotor hire wr%ttam or oral, sxgrass
     or Implied, provhrd that any servloeeper-
     rorinedby an lntli~l6ueil for wage@ shall be
     deemedto be cuqlo        t oubdeotto thin
     t&t unless and untr it ia shown to the
     satl~raatlon   or the Co~~~~Ztmion
                                      that such
     individualhaa been and wIl1 0ontIm.mto
     be free irOn oontrolor dS.reotlon   over the
     pertormanoeof mob 8ervloeaboth under
     hi8 oontmmt    or aemvloa aal in ?aot.*

           Artiole9281~17 (a),
                           _ - VemXL*S hnnoimtedCivil
stotutm,   aerme6 wage85ae rw.m5t
Xonorab1e.G.
           R. tiller,Pa&B 10


         "(01 *Wages v mtmnu all 33mUll0ratlOn
     payablefor gefetngtreanloes, inoluding
     commissions     .
          Them can be no doubt but what the agent renders
a servloeto the ocmp~~    There oan be no doubt but fhat
he reoelvee%agee8Ba8 a consideration  for tha perfonuanoe
of said servloe. The agent Is olearlyia'theemplogmant,
OS the iaeuranoeoonlpanyualoee it can be shownthat he
%ae been and will oontfnueto be free f'romoontrolor
.diraotlonover the psrrormanoeof auch aervloe~both xxw
dsr his contra& of aervloeand in faote*
          we’quote fron the oasa of craanmrlor oi kaerlaa,
Ino., v. IndustrialGommiaefon,et al, 108 P. (Za) 306,
supremecourt ofutah, a8 rou.mmt
         %ub6ivlalaa (6) of aubeeatlon(j) pro-
     vides, that,
                               by an ipdlvldud
             ~Qervioos'perfor~&I
     ror    wages shall be     dwned    to b8   uaploymont
           to this act unless and until it 1s
     atibjeot
     ~~CWXI
         t0 th0 mh3r~~tl~ or wu OO~DI
     sloa    that -
          *'(a) ruoh indlvidualhaabesrr andrilL
     oontinueto be free rrom oontrolor dlnotlon
     over t& pet-lomanosof suoh semloea, both
     uner his oontraatot fserviooan6 in faotr

          *‘@I such serdoe 1s olther outsliIe
     the usual oourseOS the-buaiaessSor which
     suoh mrvloe la psrformed.or that suah sarv-
     106 la psriormadoutaldo of all the laasr,
     df bus5nessor the entarprlsafor sd oh auoh
     servlo~ Is psrformsdiand
         w'(c) suoh indlvldwl is custcnmrlly .
     engagedin an independentlyestablishedtrade,
     oooupatlon,professionor bud.nausq,"'
             At   page   606, the   folXowin&   Laagua&e     is   f'cundt
     HonorableC. 3. Miller,Fage 3.l


               WY* *         The cloinantwas requiredto
         purahasea iruok whioh met the approvalof
         the ccm+ny, xhlch truokhad to be galnted
         ir e cortzinxznner and bear the co~~an;r~a
         nciilO thereon. Clobent ms required,it
         tight reesonnblyhave be& found, to sell
         the company*aproduotsat a certainprioe,
         iLClUdh~      C8rtahi     *specials'whloh WBr8
         'pushed'by the oonrpsny         ocoaslonal.ly.  The
         pricespaid by olalmant:or both 'speolalsf
         snd regularproduotswere fixed by the oom-
         pany, such prloes havinga dlreot relation-
         ship to the prloe for whlah suoh products
         aotlld   be sold. Claimantwas requiredto
         keep his truck at the oompanygarage,and
         repairswere made thereonby the oompsny
         and ohargedto claimantwithouthis knowl-
         edge or OOnsentr Books of aooountwere
         supposedto be kept by olaimantwhloh
         books were requiredto be left at the ot-
         floe of tho oompanyunless oonsiznt          was
         obtainedto take them home. The oompeny
         maintainedB speoialbank aoaountfor
         claiagntand daposlted.the           money oolleot-
         ed from oustomers. Claimant~soheok book,
         used to draw on said bank aooount;waa
         requiredto be left at the oriioe. The
         oompanyhad a right to i-at               olaiicant*a
         route and did so lnspeotit by malnteia-
         lng a reliefman who oaoaslonallg relieved
         claimant. Thin reliefma, who was an em-
         ployee of the oompany,made reportsto the
         oompnayon the oonditlonof olaWantf8
         route. Some ool~eotlonsfroiuoustemere
         on olairnantls.route        were also made by a
         reliefmnn who turned into the companyall
         sum ao aolleoted. In adaitlonto the a-
         bove, the oonpany made rsuggestlons*           and
          cofferedadvS.oe*        es to how claimantshould
         inoreasesales,make oollaotlons,eta.
         The contractunder whioh olalmantperformed
         h.l.8 esrvlasla    could   be terminated   by the con-
         pany at any time upon two weeket notice or
         within 24 hours where a *teohnlcal*           bremh
         of the contracthad been made.~




2.
Honorabl4C. R. Miller,Page I.3


    under his wMzaat*. At all.eventsthe
    evleenos1s m&that    ws oannotsay that
    the Co~&ralon must, as rsasoncblemen,
    have found that claimantwtm free from
    such control."
          In Industrialcommissionf. Eorthwestcrn   Xut.
l,ifeInns.CO.. 8Q P. (28) 560, SupramsCourt of Colorado,
the 2usstloawciswhethsran agent of a life insura~e Oosi-
pano was ln employmentof ths oonpanywitltin  the manin&
of the Oneqloynent Compsneatlon  Act of t&t State. The
definition of employment is the same as 1s set out In the
Creameriesof Anarioacase, mapram The Court said:
         "In the  preface to the 'Rulesand &a~;-
    ulatlons,'whloh are a parf of the oontruots
    herein,ws find this lan&age; 'It is self-
    evidentthat Q buslnsssl.&@rlng aush enor-
    anus detail as that of a la& fife -fnsuxanoe
    oampenyoaunotb4oonduot4dinahaphe&ard
    WW. There must be definiterulae by whiah
    8mh edid     ~3.n be cafii4e to completion.
    otherwioethe Yerioueparta of the maohlne
    will not work aamothlyand triafionand losa
    0r *ifort *ill result.*
         "Ksrewe hem an admlasionof detafled
    dfreotion under ooaQ?aote‘tith the ~lndlvld$
    ual! imolvsd herein. It would indeedre-
    quire e revolutlonazy chaugein the oonduot
    oT the 11;"sinsurauoebuslneea,as shown by
    the evidenas,to bring about a eltucrtion
    wherebyits ae8nte.woul.d be free from any
    oontrolor direstion.*
          In oooparingthe dsflxl$lonor employnmntln the
above oases with the dsfini%lon of employmentin the Stet-
utes of Textis,we L"inathe detlnltlonis exaotlpthe same
In each insthnoe,with the enaeptlonthat Sections(b) and
(0) a5 set out In the Creamrfee Of America aam, 5upr6,
are not folindin the Texas dafinitlon.
         Sow other cases involvingthis $mstion area
KaDermtt v. State,et al, 82 P. (Ed) 568; Globe Grain k
Killbig,
       Co. v. IndustrialCarmission,et al, 91 P. (Zd) 512;
i;nsmploynent
            CompensationCom.ission01 Zorth CarolinaV.
JeZerooriStandardtire li3srCo., $ 8. E. (2d) 584; North-
westemi Mut. Ltfe Ina. Co. f. Ton4 et al, 4 A. (2d) 6166
In Ra Perdeiak,19 N. Y. 8. (2d) 1600.
           To determinewhetherthe agent Is free fro5 oon-
trol or directionof the lnauraltoe  oompanY,we refer baok
to the iaote.   Xe fine that th4 ag4nt must attend a mset-
lng everymorning,exaegtMonday, at a given time. He
nnrstreport baok to the ofiloeafter he ha8 finished   his
             If he 1s late for the mralng meetings,he
fxes?i      to rlillouleby the mmgof~    xfuu&l4to be
presentat a meeting,he notlflesthe atanager.lieoolleote
premiumsonoertaind-8 and ~oW~SagiVenn>ute           in 80
do&l& A "md";y
agent to 800
leot 4 oertaln 4mouut            8 job. ~austmak4O\rh
oertainreport4et 04rtai.n   qeoifled tlmar.
         .~romthe abow faots,16 in obofou8that tha
agrb3tie subjsotto n&um kind of oontrolor dimatic?n,
             In the 0884 of AaerleemNat. fnrr,00.". Dea)n,
4t tie 9s 8. IT.(2d) 870, the t-hUUhtiOnOr App44b h4u
that am lmuranoe oompanywas not liablefor the negligent
not of the agent in the ogeratlo&t   of hi8 autimobllewhile
ealloltlng    new bwlneea. The ia      &n thin oaee are pmo-
tie        the aam as thaw Involvedhenr The oourt held
that %      prlnolpal dldnothw4thaOt       402  qontr4lc~4r
the agentwhioh would render the prinofpal.Uable for the
agent0n4gllg4noe.
          I4 do not bellevethat the above oaee ia oontrol-
llng of the questioninvolvedheru. If the Yagialature
had wqutee these agent@ exempted,why did it repeal tba
very prorlslonwhioh exemptedthem? We think tb language
round in the ~reaneriesof &mrioa 0~4, supra,16 enlight-
enlng. We quote aa follower
          n* * ** The fact that n4lthm the term
     *employee* nor the tern *independentoontllaotor'
     Is mod any where in the Unemployrmnt  C4mp4n4a-
     tlon not le itt34irlndioativethat the legiel.a-
     ture did not intendto UBB the relatiormhipe of
     'independent oontzmtcir or *employer-amployae~,
     as d&incd by the common law, 88 the orlterla
     to determinewho are sntftledto benefitsunder
        RanarableCl 8. Itiller,
                              Page 15


            the+3noaploymllt",oqpsnoationAat. The
I-,07
    .                         le uwd thro*ut
            wvml 'lJlillvi&usl'
            not to refer to the person seekidn(;
                                                the
                                              unem-
                     bullefitn.;:rUlothe term 'en+
            ~loylne.nt
            player'ami 'enploylq unit' am uaed,
            they are ejmoiffoan~ define4by the hot
            no that they have a Gstinot rmeclng
            wMoh my or may nat coincidewith t$e* * ,,
            ordfnaryooMeption or"'eEIpl0yer.        .
                  In our cpinfonX0. O-1290,soma lang!stge   Watt
        used wtioh ml&t be taken to indloatean opinionthat the
        oommonlaw principlea  laid down In our 5tieOsr and 06rvant
        oases tight be lookedto Sor the purposeof a~terminln6
        w&itthrror not a person I# an eatplo~me wlthla thi8 Aot.
        That, howet6r.16 not n60688ariJ.y  tna6. Wh5.10 'an lOY66
        undra that line of oasen woulR un&oubtsOy be an ag To ym
        withinthe Aot, we do not beUsve that t&e oomver80w~uliI
        alwayobe true.
                  For the reaaoneherclAngive&,WB are af tba opinion
        that the agent In @mstion ia ana ban bean dnoe April 1,
                 th6 alploymentoftheiaauraoa*        ooalpsnywl~ths
               of the Texae unemp10yiMnt aoPrpen8ation     hot,

                                              four8 Y6ry tmly
                                          ATTORt'G'Y(3RREXAL~T~



                                                     Glenn R. Lexfe
                                                         AeeiBtMt




                   A~'I'OR?JEY
                           GENERAL